Citation Nr: 1037441	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-03 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for depression and paranoia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to February 
1987.  

The matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 RO rating decision, and was most recently 
before the Board in April 2008, when the case was, inter alia, 
remanded to the RO (via the Appeals Management Center (AMC), in 
Washington, D.C.).  

The purpose of this remand was to supply the Veteran with 
corrective Veterans Claims Assistance Act (VCAA) notice, and to 
schedule her for a VA examination.  

All of the actions previously sought by the Board through its 
prior development request appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

During the course of her appeal, the Veteran was afforded a 
Decision Review Officer (DRO) hearing in August 2006 and a Travel 
Board hearing in July 2007.  

Upon completion of the requested development, a Supplemental 
Statement of the Case (SSOC), issued in March 2010, confirmed and 
continued the previous denial.  

Of preliminary importance, the Board is aware of Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In that case, the Board denied 
a claim for service connection for posttraumatic stress disorder 
(PTSD) where the Veteran specifically requested service 
connection for PTSD, but the medical record also included 
diagnoses of an anxiety disorder and a schizoid disorder.  The 
Board narrowly construed the claim and denied upon the absence of 
a current diagnosis.  The United States Court of Appeals for 
Veterans Claims (Court), in vacating the Board's decision, 
pointed out that a claimant cannot be held to a "hypothesized 
diagnosis-one he is incompetent to render" when determining what 
his actual claim may be.  The Court further noted that the Board 
should have considered alternative current conditions within the 
scope of the filed claim.  Id.  

However, in the present case, the Board finds that Clemons is not 
applicable, as the matter of entitlement to service connection 
for PTSD has already been adjudicated in the April 2008 Board 
decision portion of the decision and remand.  In this decision 
the Veteran was denied her claim for service connection for PTSD 
as it was determined that she was not on active duty during the 
period of time when her alleged stressor occurred.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue addressed in this decision was obtained.  

2.  The evidence does not show that the Veteran's depression and 
paranoia existed prior to service.  

3.  The currently demonstrated depression and paranoia is not 
shown to be due to an injury or other event of the Veteran's 
active service.  


CONCLUSION OF LAW

The Veteran's depression and paranoia did not clearly and 
unmistakably exist prior to her entry into service, nor are they 
due to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 
1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in June 2004, March 2006, 
and May 2008.  In the March 2006 and May 2008 letters, the 
Veteran was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
appeal was readjudicated in March 2010.  As this course of action 
has corrected any initial notice errors, there is no prejudice to 
the Veteran.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment described by the Veteran.  Additionally, the 
Veteran was afforded a VA examination that was fully adequate for 
the purpose of ascertaining the etiology question raised by the 
issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also of record and considered in connection with the appeal is 
the Veteran's DRO and Board hearing testimony along with written 
statements submitted by the Veteran, her friends and family, and 
her representative on her behalf.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 C.F.R. § 3.306.

In deciding a claim based upon aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 5 
Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  

Temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Importantly, aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306; see also 38 U.S.C.A. § 1153 (West 2002).  

The Board is aware that lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  

In Barr v. Nicholson, 21 Vet. App. at 308-09, the Court, in 
regard to varicose veins, indicated that lay evidence was to be 
considered competent with regard to a disease with "unique and 
readily identifiable features" that was "capable of lay 
observation."  

That notwithstanding, a Veteran is not competent to provide 
evidence as to more complex medical questions and, specifically, 
is not competent to provide an opinion as to etiology in such 
cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(concerning rheumatic fever); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Moreover, the 
Board must consider the weight of the lay statement, particularly 
if such statement is a mere conclusory generalized lay statement.  
See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Veteran contends that she currently suffers from depression 
and paranoia as the result her military service.  Specifically, 
she claims that her depression and paranoia were aggravated by 
her military service, and that she developed a drinking problem 
in service and injured her finger as a result of her depression 
while in service.  These assertions are supported by the 
Veteran's hearing testimony and is corroborated by statements 
received from the Veteran, and her friends and family.  

As noted above, the Veteran was denied entitlement to service 
connection for PTSD in a Board decision and remand, dated in 
April 2008, based on a finding that she was not serving on active 
duty at the time that her alleged stressor occurred.  

Based upon the evidence of record as described in detail below, 
the Board finds the Veteran's depression and paranoia is not 
shown to be due to an injury or other event of the Veteran's 
active service.  

The Board initially notes that service treatment records are 
mostly negative for complaints of, diagnosis of, or treatment for 
any psychiatric disorder.  Specifically, the Veteran's report of 
medical history for the purposes of enlistment in the Army, dated 
in January 1984, was negative for any complaints of any 
psychiatric disorder.  In fact, the Veteran noted that she was in 
excellent health.  However, a June 1984 service treatment record 
does show a single instance of treatment for difficulty breathing 
secondary to anxiety.  

Private and VA treatment records generally show findings of an 
extensive history and varying accounts of childhood and sexual 
abuse, to include sexual abuse by her brother, a physician, and 
an Army recruiter.  These records reveal treatment for anxiety, 
isolating, depression, suicidal ideation, panic attacks, and 
hypervigilance, and diagnoses of major depressive disorder, 
borderline personality disorder, paranoid personality disorder, 
and alcohol abuse in sustained full remission.  These disorders 
have been variously attributed to the Veteran's diagnosed PTSD, 
history of trauma, exposure to war, social support problems, and 
financial problems.  

In conjunction with the current appeal, the Veteran was afforded 
a VA psychological examination in February 2010.  Here, the 
Veteran reported filing a claim for PTSD related to a sexual 
assault perpetrated by recruiters the day before she entered 
active duty military service.  The examiner noted that the claim 
was denied, and indicated that post-service VA and private 
treatment records showed diagnoses of major depressive disorder 
and paranoid personality disorder that had been variously 
attributed to her PTSD, history of trauma, exposure to war, 
social support problems, and financial problems.  The examiner 
reported a history of treatment for PTSD at the VA, including a 
residential PTSD program in 2005.  Further, she was admitted to 
the acute psychiatric unit in April 2006, where her discharge 
diagnoses were PTSD, major depressive disorder in partial 
remission, alcohol abuse in sustained full remission, amnestic 
syndrome, and borderline personality disorder.  The examiner 
noted that the Veteran had a number of outpatient appointments 
between 2004 and 2008, including a number of mental health 
providers, and that it appeared that she had tried prolonged 
exposure therapy, cognitive processing therapy, cognitive 
behavioral therapy, medication management, and other forms of 
treatment.  The examiner noted that the Veteran's most recent 
treatment note, dated in September 2008, reveals that she was 
diagnosed with PTSD, major depressive disorder, and borderline 
personality disorder.  

The Veteran provided a premilitary health and psychiatric history 
that included denial of any significant illnesses or injuries.  
When asked about a history of trauma, the Veteran indicated that 
she believes her brother "touched her" when she was asleep 
once, but that she had "no confirmations."  When asked about 
any other abuse, she reported that she believes she was 
neglected.  Significantly, the Veteran denied any personal mental 
health issues or treatment prior to the military.  

The Veteran gave a military history of joining the Army at the 
age of 22.  She described in detail how Army recruiters threw a 
party after she had enlisted, and that the night before she was 
to go to basic training, she reported that her boyfriend and one 
of the recruiters got into a fight which resulted in the 
recruiters offering her a place to stay for the night.  The 
Veteran indicated that she was raped that night, and claimed that 
this sexual assault was what caused her current mental health 
symptoms.  

The Veteran noted that she served in the Army for 3 years.  She 
indicated that as a result of her sexual assault by the recruiter 
she began drinking alcohol heavily, but denied use of any illicit 
drugs.  Notably, she denied having any psychiatric treatment in 
the military.  The examiner noted that, when asked about service 
in combat, the Veteran was vague in her description and it did 
not appear that she served in combat.  The Veteran reported being 
frightened of being physically attacked in Honduras when 16 year 
olds allegedly walked around the camp where she was stationed 
with weapons and she would have to walk through them to shower by 
herself in a tent.  The Veteran noted that she tried to get out 
of the military once but the chaplain would not let her, and that 
once she was absent without leave to marry her husband but she 
was never caught.  The Veteran indicated that she was not 
discharged early and received an honorable discharge.   

On mental status examination, the examiner observed that the 
Veteran's hair was not combed and she presented in a stained, 
grungy tee shirt, sweatpants, and a sweatshirt.  The Veteran 
appeared alert and oriented, and was cooperative, but at times 
seemed passive, seeking nurturing from the examiner.  The 
examiner noted psychomotor activity was remarkable for 
psychomotor retardation, eye contact was good, speech rate, 
volume and tone were unremarkable, communication was generally 
good but she was vague at times, mood was anxious and she 
appeared nervous, affect was congruent and appropriate, thought 
process and content were unremarkable, and there were no signs of 
delusions or hallucinations.  Moreover, the examiner reported the 
Veteran denied suicidal ideation, plan, or intent, but stated 
that she would like to "knock myself out" with medications.  
She denied homicidal ideation, plan or intent, was reported to be 
a good historian, and there was no inappropriate behavior 
displayed during the evaluation.  

The examiner noted that the Veteran reported that while her 
mental health problems started after the recruiter assaulted her, 
she was able to manage her symptoms until 2003 or 2004 when her 
"daughter started looking at boys and wanted to date."  She 
reported that her mood over the past month was "really bad, sad, 
depressed, physical pain" on a daily basis, and reported 
experiencing panic attacks, but her description was not 
consistent with a panic attack due to the length of time.  At the 
end of the evaluation, the Veteran was again asked about the 
course of her symptoms, and noted that when her daughter started 
dating her anxiety began.  The Veteran denied any mental health 
treatment before then, and reported that her first mental health 
treatment was through the VA.  

The Veteran was diagnosed with PTSD, major depressive disorder, 
and borderline personality disorder.  The examiner opined that 
the Veteran's PTSD was at least as likely as not caused by or a 
result of her alleged sexual assault that occurred the day before 
basic training; however, the examiner noted that the Veteran's 
claim was already denied.  The examiner opined that the Veteran's 
major depression was most likely secondary to her PTSD.  However, 
the examiner noted that there was no mention of depressive or 
paranoid symptoms in the Veteran's military mental health 
records, and that although both depressive and paranoid symptoms 
are included in her current diagnoses, the Veteran denied having 
any significant problems with these symptoms until 2003 or 2004.  
In addition, the examiner noted that the Veteran did not report 
any events during official active duty service that would cause 
or aggravate these symptoms.  As such, the examiner concluded 
that the Veteran's current depressive and paranoid symptoms, 
which were included in her current diagnoses, were less likely as 
not caused by or a result of her period of military service, and 
were less likely as not aggravated by her period of active 
service.  

The Board finds the February 2010 VA examiner's opinion 
persuasive on the question of medical relationship between any 
current depression and paranoia, and service, inasmuch as the 
opinion clearly was based upon both examination of the Veteran 
and consideration of her documented medical history and 
assertions, and because the rationale underlying the opinion is 
reasonable and consistent with the evidence of record.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470- 471 (1993).  

The Board notes that this is opinion is fully adequate.  The 
examiner clearly stated that the Veteran's depression and 
paranoia are secondary to her nonservice-connected PTSD, and 
specifically concluded that, as there was no mention of 
depressive or paranoid symptoms until 2003 or 2004, many years 
post-service, that her depression and paranoia were less likely 
as not caused by or a result of her active period of military 
service, and were less likely as not aggravated by her period of 
active service.  The Board finds the February 2010 examiner's 
opinion to be probative medical evidence on the matter, as it was 
clearly was based upon both examination of the Veteran and 
consideration of her documented medical history and assertions, 
and because the rationale underlying the opinion is reasonable 
and consistent with the evidence of record.  See Hayes v. Brown, 
5 Vet. App. At 69-70.  The credibility and weight to be attached 
to medical opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. at 470-71.

Moreover, by the Veteran's own admission in her February 2010 VA 
examination, and as per the evidence of record, any depression 
and paranoia were not shown in the record until many years after 
the Veteran was discharged from service.  This is strong evidence 
against a finding of any continuity of symptomatology since 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 
F.3d 1330 (Fed. Cir. 2000).  

As for the Veteran's opinion on the etiology of her depression 
and paranoia, provided during her RO and Board hearings, and 
confirmed by various statements received from the Veteran and her 
friends as noted above, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  

However, the Board notes that where the determinative issue 
involves medical causation, specifically aggravation of a 
preexisting condition, competent evidence is required.  See 
Woehlaert v. Nicholson, 21 Vet. App. at 462; Routen v. Brown, 10 
Vet. App. at 186.

Here the Veteran lacks medical training, credentials, or other 
expertise and has submitted no treatise evidence or medical 
opinion to support a causal link between her current depression 
and paranoia, and her active service.  

Her contentions as to the etiology of her depression and paranoia 
thus constitute no more than a mere conclusory generalized lay 
statement and are to be accorded no more than minimal probative 
value, especially as contrasted with the February 2010 VA 
examination report.  The Veteran may be able to cite specific 
symptoms (i.e., changes in mood), but she has not been shown to 
be competent to provide a diagnosis of such disorders as 
depression and paranoia.  See Waters v. Shinseki, supra.  

Finally, there is no medical opinion or other competent medical 
evidence to support the Veteran's lay assertions about her claim.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for depression and paranoia, and the 
claim must be denied.  The benefit-of-the-doubt rule is not for 
application because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b).  




ORDER

Entitlement to service connection for depression and paranoia is 
denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


